Citation Nr: 1026227	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-21 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date prior to June 10, 2003, for the 
grant of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 until 
February 1957.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted entitlement to individual 
unemployability effective June 10, 2003, the date the Veteran met 
the percentage requirements for a schedular grant due to an 
increased evaluation for his back disability with radiculopathy 
to both lower extremities.  

In June 2005, the denied the claim, stating that a May 1980 
decision for TDIU was unappealed and, therefore, binding.  
Moreover, the Veteran did not meet the percentage requirements 
for consideration for TDIU prior to June 10, 2003.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 2009, 
the Court, through the Clerk of Court, granted a Joint Motion for 
Remand (JMR).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 1979 rating decision denied a claim for TDIU because 
the Veteran did not meet the threshold requirements for a grant 
of benefits.  He appealed.

2.  In May 1980, the RO increased the evaluation of the Veteran's 
low back disability to 40 percent disabling; however, he did not 
meet the threshold requirements for a TDIU.

3.  In June 2003, the Veteran filed a claim for an increased 
rating for his low back disability.

4.  In March 2004, the RO continued an evaluation of 40 percent 
for lumbosacral strain and granted a separate evaluations for 
sciatic neuropathy of the left lower extremity at 20 percent and 
of the right lower extremity at 10 percent, effective June 10, 
2003.

5.  In May 2004, the Veteran filed another claim for TDIU, which 
was granted in August 2004.  An effective date of June 2003 was 
assigned and he appealed.

6.  In June 2009, the Board denied an earlier effective date and 
found that the Veteran did not meet the percentage requirements 
for consideration for a TDIU rating prior to June 10, 2003.

7.  The record does not factually show that the Veteran was 
unemployable solely due to his service connected disabilities 
prior to June 10, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to June 10, 2003, for 
the grant of TDIU have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400, 
4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).  Moreover, such impairment must be due to service 
connected disabilities.

Additionally, under 38 C.F.R. § 4.16(a), there are threshold 
percentages that must be met to establish entitlement to TDIU.  
Specifically, when a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned when: 1) if there is only one 
disability, this disability shall be ratable at 60 percent or 
more; and 2) if there are two or more disabilities, at least one 
disability shall be ratable at 40 percent or more, and there must 
be sufficient additional disability to bring the combined rating 
to 70 percent or more.

Except as otherwise provided, the effective date of an evaluation 
and award pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be on the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2).

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability occurred 
if a claim is received within 1 year from such date; otherwise, 
the effective date is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A TDIU claim is 
a claim for increased compensation, and the effective date rules 
for increased compensation apply to a TDIU claim.  See Hurd v. 
West, 13 Vet. App. 449 (2000).

The Veteran contends that the effective date for the award of 
TDIU should be granted earlier than June 10, 2003.  He asserted 
that an effective date back to 1979 is warranted as he has been 
disabled since then due to his low back disability, as shown by 
his award of Social Security Administration (SSA) disability 
benefits.  In order to fully explain to the Veteran why his claim 
must be denied, a review of his claim history is outlined.

In 1979, as part of a claim for an increased rating for a low 
back disability, the Veteran indicated that he was unable to 
work.  In July 1979, the RO denied a rating in excess of 20 
percent for the low back disability and denied entitlement to 
TDIU.  He disagreed and a statement of the case was issued 
addressing both issues.  The Veteran submitted a substantive 
appeal in July 1979 requesting an increase in evaluation for his 
back disability.  Based on the findings of the JMR, this 
correspondence can be reasonably construed as an appeal for TDIU.

A November 1979 hearing transcript reflected that there were two 
issues on appeal, increased evaluation for the low back 
disability and TDIU.  A May 1980 rating decision increased the 
low back disability to 40 percent; however, the RO only addressed 
the increased rating claim, not TDIU.  

In June 2003, the Veteran filed a claim for an increased rating 
for his low back disability.  He underwent a VA examination in 
July 2003 which showed diminished sensation, numbness, and 
tingling.  In March 2004, separate ratings were assigned for 
neuropathy of the lower extremities.  The Veteran filed a claim 
for TDIU in May 2004.  In August 2004, the RO granted entitlement 
to TDIU effective June 10, 2003, the date of his claim for a 
higher rating.

The Board notes that for purposes of determining a TDIU rating, 
disabilities resulting from a common etiology will be considered 
as one disability.  38 C.F.R. § 4.16(a)(2).  His low back 
disability and bilateral lower extremity neuropathy result from a 
common etiology and are considered to be a single disability 
under 38 C.F.R. § 4.16(a).  

With consideration of the bilateral factor, as of June 10, 2003, 
the single disability arising from common etiology is considered 
as 60 percent disabling.  38 C.F.R. § 4.25 (2009).  As such he 
first met the percentage requirement criteria for 38 C.F.R. § 
4.16(a) for consideration for a TDIU at the time of the July 2003 
VA examination but not before the current effective date of June 
10, 2003.

In July 2005, the Veteran submitted a substantive appeal 
requesting an earlier effective date for the grant of TDIU, and 
also stated that the VA had not obtained his social security 
disability records from 1979 and failed to consider these records 
when making their decision.

In the April 2009 Board decision, the Board noted that though the 
Veteran was in receipt of SSA benefits, these documents were not 
available.  A December 2006 response from the SSA indicated that 
his file had been destroyed.  Moreover, the Board found that 
there was no basis for assignment of an effective date prior to 
June 10, 2003, for the award of TDIU, as this represented the 
date entitlement arose. 

According to the December 2009 JMR, in March 1979 the RO treated 
the Veteran's assertions of unemployability as a TDIU claim.  The 
TDIU claim was treated as though it was in appellate status, but 
the RO did not grant the benefit or send it to the Board for 
adjudication.  Therefore, the May 1980 rating decision did not 
become final or binding based on the evidence then of record as 
to the claim of TDIU.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  The finding that the May 1980 decision is not 
considered final raises a reasonable possibility of 
substantiating the claim of an earlier effective date for TDIU.

Under the requirements stated above the Board will adjudicate the 
earlier effective date claim looking to the evidence of record 
from the initial claim in March 1979.  As such, this is the date 
of the receipt of claim.  This date is not within one year of the 
Veteran's discharge from service.  Consequently, the date of 
discharge from service is not an available effective date for 
assignment.

Again, as the instant claim is one for an increase, the first 
question for consideration is whether it was factually 
ascertainable within one year prior to March 10, 1979, that there 
was an increase in disability sufficient to satisfy the 
percentage requirements under 38 C.F.R § 4.16(a).   

Records between March 1978 and March 1979 reflect complaints of 
low back pain and spasms but fail to show symptoms such as 
unfavorable ankylosis or neurological manifestations such as to 
warrant a 60 percent rating and satisfy the schedular 
requirements under 4.16(a).  

Thus, an increase in disability, for purposes of TDIU analysis, 
is not here factually ascertainable during the relevant time 
frame.  Therefore, the exception under § 3.400(o)(2) does not 
serve as a basis for an earlier effective date.  The basic 
effective date, i.e., the later of the date of claim or date of 
entitlement applies.  

The medical evidence of record dated from March 1978 forward show 
that the Veteran presented symptoms for low back pain.  A May 
1978 VA examination reflected that forward flexion was limited to 
30 degrees.  An April 1979 VA clinical record, reflected some 
minimal osteoarthrotic changes of the low back with no 
neurological deficit.  

A May 1979 orthopedic examination reflects that the Veteran was 
diagnosed with chronic low back syndrome with probable underlying 
chronic myofascitis.  Range of motion was forward flexion to 60 
degrees; hyperextension to 20 degrees; right and left lateral 
flexion and rotation were each about 20 to 25 degrees.  An 
October 1979 x-ray reflected degenerative joint disease in the 
back.

Importantly, an August 1980 electrodiagnostic report on the back 
reflected that no electrical evidence obtained indicated right 
lumbosacral radiculopathy or other abnormality in the muscles and 
nerves tested.  This is significant because it was a finding of 
neuropathy that ultimately satisfied the criteria which formed 
the basis for a grant of TDIU.  

In a March 1982 VA examination, the Veteran underwent an x-ray 
for his low back disability, and the examiner diagnosed 
lumbosacral strain.   There is no other evidence of record 
indicating an increase in symptomatology or neuropathy until the 
July 2003 VA examination.  Considering the entire evidence of 
record, it accurately reflects a 40 percent evaluation, as 
assigned by the RO.

The Board's review of the record shows that the earliest evidence 
of an increase in disability is June 10, 2003, the date he filed 
the claim which ultimately lead to a finding of neuropathy and 
met the schedular requirements for TDIU.  Prior to June 10, 2003, 
he was only service-connected for lumbosacral strain at 40 
percent disabling and there was no evidence of neuropathy.  

In a March 2004 rating decision, he was additionally awarded a 20 
percent rating for sciatic neuropathy of the left lower 
extremity, and a 10 percent rating for sciatic neuropathy of the 
right lower extremity, both effective June 10, 2003.  

The Veteran's assertions that he has had severe problems ever 
since service do not aid in determining if there was a date 
certain between March 1978 and June 2003 when he experienced an 
increase in symptomatology sufficient to satisfy the percentage 
requirements under 38 C.F.R. § 4.16(a).  Moreover, medical 
evidence of record indicates that the Veteran's disability was 
accurately assigned a 40 percent evaluation for the time period 
prior to June 10, 2003.  Thus, entitlement to TDIU was deemed to 
have arisen on June 10, 2003, the date he filed a claim for a 
higher rating.  

Even assuming that an original claim was received in March 1979, 
June 10, 2003, still represents the date entitlement arose, and 
it is the latter of the two dates that controls.  No evidence of 
record demonstrates entitlement to TDIU prior to June 10, 2003. 

The Board acknowledges that the provisions of 38 C.F.R. § 3.155 
and § 3.157 recognize informal claims.  However, in the present 
case, it is not necessary to consider whether any documents of 
record might constitute an informal claim for TDIU.  Again, even 
considering an informal claim was received in 1979, June 10, 
2003, still represents the effective date because that is the 
date entitlement arose, and the latter of the two dates controls.  
No evidence of record demonstrates entitlement to TDIU prior to 
June 10, 2003. 

Moreover, although he was in receipt of disability benefits from 
the SSA since 1979, the Board notes that a decision granting the 
Veteran SSA benefits is not controlling in a VA claim decision.  
Roberts v. Derwinski, 2 Vet. App. 387 (1992) (the fact that SSA 
has ruled that a veteran is disabled, under SSA law, does not 
establish, in and of itself, that the Veteran is permanently and 
totally disabled for purposes according to the laws and 
regulations governing VA).

In sum, there is no basis for assignment of an effective date 
prior to June 10, 2003, for the award of TDIU.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with an 
effective date assigned following the grant of TDIU.  Courts have 
held that once a claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records with the claims file.  He additionally 
submitted private treatment records.  Attempts to associate his 
SSA documents with his claims file were exhausted.  A December 
2006 response from the SSA indicated that his file has been 
destroyed.  Moreover, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for the full and 
fair adjudication of this claim.

Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of this claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet, App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An effective date prior to June 10, 2003, for the grant of TDIU, 
is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


